DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments as filed on 10/25/2022 have been fully considered and entered. However, applicant's arguments as filed on 10/25/2022 have been fully considered but they are not persuasive. 
Applicant argues (see remarks pages 8-9) that cited references fail to teach the newly amended limitations of the independent claims. Applicant did not present any substantial reasoning behind these allegations instead simply states that Simpson’s tasks cannot be document flows, thus Simpson fails to teach all the argued features.
In reply, examiner asserts that not just Simpson but combination of cited prior arts is shown to teach all the features of independent claims including the newly amended features, especially, Schaeffer reference, which teaches newly amended features that a particular transport is chosen and assigned for processing a particular flow associated with a particular document type out of a plurality of transport modules. The particular transport is chosen based on whichever provides the best optimized processing for that particular document type with particular data format for routing/receiving, see paragraph 17, claims 3, 19.
Furthermore, combination of Bennett with Simpson teaches all the features as seemed to be argued by the applicant, please see detailed rejection(s) below.
For instance, Bennett teaches plurality of transport modules such as third module and fourth module with each including a dedicated transport object to process the selected work item (document) from work queue (document queue) received/placed at the server 102, paragraphs 58, 62-63, 70, 78), Wherein, Simpson additionally teaches implementing a plurality of document flows (plurality of tasks assigned by work flow controller 70 thereby creating plurality of workflows for processing tasks/documents, paragraphs 41, 45), each document flow comprising a component configured to process documents received (each request (job ticket) is divided/separated into number of nodes (branches/processes) (paragraphs 24-25)  and each workflow handles particular branch to complete that particular document/task in the job request, paragraphs 37-43, 49, 56), wherein the workflows or tasks as assigned by work flow controller 70 depend on if more branches (processes) are needed for job request, and when more branches are needed, more processes the job request is sent to complete it. For instance, if only cover conversion is needed, then it is sent to a processor with only one branch to perform only that workflow/process before further being transported for printing.  However, if more processing is desired (more branches), then several more flows/processes are involved before the processing for the given job is completed. Note that the processes as shown in fig. 2 are like a document flows since the document goes through them before they end up at their destination, see fig. 2, paragraphs 49, 56-57, 116.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennett, US 2002/0049767 in view of Klassen et al., US 2007/0112915 further in view of Schaeffer, US 2004/0105122 further in view of Simpson et al., US 2002/0194245.
Regarding claim 1, Bennett discloses a computer program product comprising a non-transitory computer-readable medium storing a set of computer-executable instructions executable (Bennett discloses a computer-readable storage medium storing instructions for executing program at paragraph 29)
 to process documents received at a facsimile server (server 106 communicating with plurality of transport objects which are associated with each type of document such as one for fax, one for email which are received as part of request in relation to the server that handles the resource as required, paragraphs 39-40) in an environment (network environment as shown in fig. 1) (paragraphs 39-40) that comprises the facsimile server (server 102 with server 106, paragraph 39, server 106 operates as facsimile server), a plurality of document transport modules (plurality of transport objects is associated with each type of document such as one for fax, one for email and so on in relation to the server that handles the resource as required, paragraphs 63, 39-40) and a queue processor (third module with fourth module performs resource allocation in the server by assigning type of work based on availability and processes work items from work queue, paragraphs 63-70), 
the set of computer-executable instructions comprising instructions for: 
implementing a document queue (work queue 810, paragraphs 40, 58) (also see work queue handling as described in paragraphs 65-70); 
placing the documents received at the facsimile server (server 102 as shown in fig. 1) in document queue (several transport applications 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with corresponding transport objects directed towards transport application, paragraphs 58, 62-63, 78, claims 16-17);
evaluating the document queue (work queue 810 is evaluated and selected work item from work queue is associated with transport objects and then are processed by the associated transport modules paragraphs 58, 62-63, 78);
evaluating system resources of facsimile server (server 102 as shown in fig. 1) (paragraph 63, 70, claim 17, resource allocation in the server is performed by assigning type of work based on its availability – meaning when server has low load (i.e., it’s utilization rate is comparatively low compared to number of documents which are retrieved and processed by transport modules), then are processed by the associated transport modules, associated/assigned to the server with transport object(s) of that corresponding document); 
implementing a plurality of document flows, each document flow comprising a component configurable to process documents received at the facsimile server (plurality of transport modules such as third module and fourth module with each including a dedicated transport object to process the selected work item (document) from work queue (document queue) received/placed at the server 102, paragraphs 58, 62-63, 70, 78);
allocating, by the queue processor, the plurality of document flows based on a resource utilization of the facsimile server to create a set of allocated document flows that manage processing of documents from the document queue (paragraph 63, 70, claim 17, note that third module with fourth module performs resource allocation in the server by assigning type of work based on availability and processes work items from work queue. For instance, several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with corresponding transport objects directed towards transport application, wherein third module with fourth module performs resource allocation in the server by assigning type of work based on availability - meaning work items are assigned to keep low load on the server and that server’s utilization rate to comparatively low compared to number of documents which are retrieved and processed by transport modules, plus, the selected work item from work queue is associated with transport objects and then are processed by the associated transport modules, moreover, whichever work item is selected from the work queue, based on that the it is associated with transport object(s) of that corresponding document), each document flow in set of allocated document flows associated with at least one document transport module from the plurality of document transport modules (paragraphs 58, 68-70, 78, claims 16-17, documents are retrieved and processed by transport modules, plus, the selected work item from work queue is associated with transport objects); 
retrieving a first document from the document queue using a first document flow from the set of allocated document flows and providing the first document to a first document transport module associated with the first document flow (paragraphs 58, 68-70, 78, claims 16-17, above corresponding document(s) is/are retrieved and processed by the associated transport modules, moreover, whichever work item is selected from the work queue, based on that the it is associated with transport object(s) of that corresponding document);
 wherein apply rules to route the first document to a first target selected from a plurality of targets, the plurality of targets including a plurality of transports (whichever work item is selected from the work queue, based on that the it is associated with transport object(s) of that corresponding document as selected by server for performing those tasks, paragraphs 68-70). 
Bennett fails to explicitly disclose configuring, by queue processor, each document flow of plurality of document flows to handle a particular type of document; allocating document flows based on a resource utilization of the server and based on the number of documents in document queue to create a set of allocated document flows, the allocating document flows including increasing or decreasing, by queue processor, a number of document flows that manage processing of documents from the document queue; signaling the first document transport module to send the first document, wherein the first document transport module is responsive to the signal to apply rules to route the first document to a first target selected from a plurality of targets, the plurality of targets including a plurality of transports. 
However, Klassen teaches associating each of allocated document processing and transmission flows (messaging flows/modules) with one or more document transport modules of the plurality of document transport modules (transport dependent processing in which each messaging flow is associated with one or the other messaging transport module, paragraphs 50-54) and  to apply rules to route the first document to a first target selected from a plurality of targets, the plurality of targets including a plurality of transports (transport dependent processing is explained where it is established based on the content/fashion  received of the message that whether it’s a normal message requiring normal message transport associations by one of the corresponding transport modules such as 34, 36 or 38, respectively depending upon the message type as to which ever transport module is most suited OR for example, if it’s not a normal message and which requires combination of transport module associations with varied processing’s, in which, for example, messaging module operated in conjunction with other modules to enable multiple message transport required for not-normal message type, paragraphs 50-54. Thus, one of the transport modules of plurality of modules be associated or combination of modules be associated with each of the document flow(s) as to whichever provides the most suited processing of the document message at hand).
It would have been advantageous to modify automated document delivery system as taught by Bennett to include transport dependent processing techniques as taught by Klassen. The motivation for the skilled artisan in doing so is to be able efficiently and correctly “determine whether any of the plurality of message transports is available, to select one of the available message transports where any of the plurality of message transports is available, and to send an outgoing message from the communication device using the selected message transport" as taught by Klassen at paragraph 6. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling time of the invention to combine Bennett with Klassen to reach the advantage.
Bennett and Klassen fail to explicitly teach configuring, by queue processor, each document flow of plurality of document flows to handle a particular type of document; allocating document flows based on a resource utilization of the server and based on the number of documents in document queue to create a set of allocated document flows, the allocating document flows including increasing or decreasing, by queue processor, a number of document flows that manage processing of documents from the document queue; signaling the first document transport module to send the first document, wherein the first document transport module is responsive to the signal to apply rules to route the first document.
However, Schaeffer teaches configuring, by queue processor, each document flow of plurality of document flows to handle a particular type of document (a particular transport is chosen and assigned for processing a particular flow out of multiple flows associated with handling a particular document type out of a plurality of transport modules, see paragraph 17, claims 3, 19);  signaling the first document transport module to send the first document, wherein the first document transport module is responsive to the signal to apply rules to route the first document (note that of a particular transport is chosen/associated for processing a flow for a particular document type out of a plurality of transport modules, that provides the best optimized processing for that particular document type with particular data format for routing/receiving, see paragraph 17, claims 3, 19).
It would have been advantageous to modify automated document delivery system with document transport allocating techniques as taught by Bennett & Klassen to include associating an allocated first document type with a first document transport module of the one or more document transport modules techniques as taught by Schaeffer. The motivation for the skilled artisan in doing so is to be able efficiently and effectively chose the best suited transport module for the document type as taught by Schaeffer. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling time of the invention to combine Bennett & Klassen with Schaeffer to reach the advantage.
Bennett, Klassen and Schaeffer fail to explicitly teach allocating plurality of document flows based on a resource utilization of server and based on the number of documents in document queue to create a set of allocated document flows, the allocating document flows including increasing or decreasing, by queue processor, a number of document flows that manage processing of documents from the document queue.
However, Simpson teaches implementing a plurality of document flows (plurality of tasks assigned by work flow controller 70 thereby creating plurality of workflows for processing tasks/documents, paragraphs 41, 45), each document flow comprising a component configured to process documents received (each request (job ticket) is divided/separated into number of nodes (branches/processes) (paragraphs 24-25)  and each workflow handles particular branch to complete that particular document/task in the job request, paragraphs 37-43, 49, 56); allocating the plurality of document flows (tasks assigned  by work flow controller 70, paragraphs 41, 45) based on a resource utilization of server (load capabilities and performance resources of processor 80, paragraphs 41, 45) and based on the number of documents in document queue (i.e., job request) (each request (job ticket) is divided/separated into number of nodes and sub-nodes known as branches (processes) (paragraphs 24-25) needed to complete processing each of the job request, the more branches mean more number of processes needed for each of the separate document/task in the job request, paragraphs 37-43) to create a set of allocated document flows, the allocating document flows including increasing or decreasing, by queue processor, a number of document flows that manage processing of documents from the document queue (the workflows or tasks as assigned by work flow controller 70 depend on if more branches (processes) are needed for job request, and when more branches are needed, more processes the job request is sent to complete it. For instance, if only cover conversion is needed, then it is sent to a processor with only one branch to perform only that workflow/process before further being transported for printing.  However, if more processing is desired (more branches), then several more flows/processes are involved before the processing for the given job is completed. Note that the processes as shown in fig. 2 are like a document flows since the document goes through them before they end up at their destination, see fig. 2, paragraphs 49, 56-57, 116).
It would have been advantageous to modify automated document delivery system with document transport allocating techniques as taught by Bennett & Klassen to include associating an allocated first document type with a first document transport module of the one or more document transport modules techniques as taught by Schaeffer and flow allocating techniques as taught by Simpson. The motivation for the skilled artisan in doing so is to be able efficiently and effectively chose the best suited transport module for the document type as taught by Schaeffer and to allocate resources such as flows or processes depending upon the type of processing desired for the document/job ticket as taught by Simpson at paragraphs 25-26. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling time of the invention to combine Bennett & Klassen with Schaeffer and Simpson to reach the advantage.
Regarding claim 2, Bennett further discloses assigning the first document from the document queue to the first document flow from the set of allocated document flows based on a document property of the first document (Bennett, paragraphs 63, 70, claim 17, several transport applications 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with transport objects). 
Regarding claim 3, Combination of Bennett, Klassen and Schaeffer further teaches wherein the first document is of a document type and wherein the set of computer-executable instructions comprises instructions for assigning the first document to the first document flow based on the document type of the first document (Schaeffer, note that of a particular transport is chosen/associated for processing a flow for a particular document type out of a plurality of transport modules, that provides the best optimized processing for that particular document type with particular data format for routing/receiving, see paragraph 17, claims 3, 19). 
It would have been advantageous to modify automated document delivery system with document transport allocating techniques as taught by Bennett & Klassen to include associating an allocated first document type with a first document transport module of the one or more document transport modules techniques as taught by Schaeffer. The motivation for the skilled artisan in doing so is to be able efficiently and effectively chose the best suited transport module for the document type as taught by Schaeffer. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling time of the invention to combine Bennett & Klassen with Schaeffer to reach the advantage.
Regarding claim 4, Bennett further discloses wherein the first document has associated metadata and wherein the set of computer-executable instructions comprises instructions for assigning the first document to the first document flow based on the associated metadata (Bennett, paragraphs 62, claim 17, documents are retrieved and processed by transport modules with property and metadata as described in paragraph 78 being included in document processing).
Regarding claim 5, Bennett further discloses providing a configuration for the first document flow, the configuration of the first document flow including an indication of a document property (Bennett, paragraphs 62, claim 17, documents are retrieved and processed by transport modules with property and metadata as described in paragraph 78 being included in document processing).
Regarding claim 6 Combination of Bennett with Klassen further teaches wherein the first document is of a document type and the document property comprises the document type of the first document (Klassen, transport dependent processing is explained where it is established based on the content/fashion  received of the message that whether it’s a normal message requiring normal message transport associations by one of the corresponding transport modules such as 34, 36 or 38, respectively depending upon the message type as to which ever transport module is most suited OR for example, if it’s not a normal message and which requires combination of transport module associations with varied processing’s, in which, for example, messaging module operated in conjunction with other modules to enable multiple message transport required for not-normal message type, paragraphs 50-54. Thus, one of the transport modules of plurality of modules be associated or combination of modules be associated with each of the document flow(s) as to whichever provides the most suited processing of the document message at hand).
It would have been advantageous to modify automated document delivery system as taught by Bennett to include transport dependent processing techniques as taught by Klassen. The motivation for the skilled artisan in doing so is to be able efficiently and correctly “determine whether any of the plurality of message transports is available, to select one of the available message transports where any of the plurality of message transports is available, and to send an outgoing message from the communication device using the selected message transport" as taught by Klassen at paragraph 6. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filling time of the invention to combine Bennett with Klassen to reach the advantage.
Regarding claim 7, Bennett further discloses wherein the first document has associated metadata and the document property comprises the associated metadata (Bennett, paragraphs 62-63, claims 16-17, documents are retrieved and processed by transport modules with property and metadata as described in paragraph 78 being included in document processing). 
	Regarding claim 8, Bennett further discloses wherein the documents received by the facsimile server, including the first document, are facsimile documents (Bennett, paragraphs 63, 70-71, claims 16-17, several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with transport objects further note that each transport object 804 includes a driver adapted for a particular type of delivery technology such as fax. The system handles fax documents and associated transports and if a different fax server is added to the system, a fax driver associated will handle the fax document and transport will handle the associated document type). 
Regarding claim 9, Bennett further discloses wherein the plurality of transports comprises a facsimile transport (Bennett, paragraphs 63, 70-71, claims 16-17, several transport applications 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with transport objects further note that each transport object 804 includes a driver adapted for a delivery technology such as fax. The system handles fax documents and associated transports and if a different fax server is added to the system, a fax driver associated will handle the fax document and transport will handle the associated document type). 
Regarding claim 10, Bennett further discloses wherein the plurality of targets includes a second document transport module (Bennett, paragraphs 63, and 70, plurality of transports). 
Regarding claim 11, Bennett further discloses changing several allocated documents flows in the set of allocated document flows based on the resource utilization of the facsimile server (Bennett, paragraph 63, 70, claim 17, note that third module with fourth module performs resource allocation in the server by assigning type of work based on availability). 
Regarding claim 12, Bennett further discloses configuring the first document flow to handle documents having a first property and dynamically reconfiguring the first document flow to handle documents having a second property (Bennett, paragraphs 62-63, 70, 78, several transport application 308 with plurality of transport objects is implemented, plus, the selected work item from work queue is associated with transport objects further note that each transport object 804 includes a driver adapted for a particular type of delivery technology, which could be re-used and also allows new objects to be easily written for new methods of content delivery, i.e., dynamic reconfiguration, in terms of, for example, new or multiple drivers can be written to be to take advantage of technology that was not in existence when the other objects 812, 808 were created. Thus, if a different fax server is added to the system, a driver is all that needs to be written, and the system 100 will be fully operational). 
Regarding claim 13, claim 13 recites similar features, as claim 1, except claim 13 is a method claim. Thus, arguments made for claim 1 are applicable for claim 13.
Regarding claim 14, claim 14 recites similar features, as claim 2, except claim 14 is a method claim. Thus, arguments made for claim 2 are applicable for claim 14.
Regarding claim 15, claim 15 recites similar features, as claim 3, except claim 15 is a method claim. Thus, arguments made for claim 3 are applicable for claim 15.
Regarding claim 16, claim 16 recites similar features, as claim 4, except claim 16 is a method claim. Thus, arguments made for claim 4 are applicable for claim 16.
Regarding claim 17, claim 17 recites similar features, as claim 6, except claim 17 is a method claim. Thus, arguments made for claim 6 are applicable for claim 17.
Regarding claim 18, claim 18 recites similar features, as claim 7, except claim 18 is a method claim. Thus, arguments made for claim 7 are applicable for claim 18.
Regarding claim 19, claim 19 recites similar features, as claim 8, except claim 19 is a method claim. Thus, arguments made for claim 8 are applicable for claim 19.
Regarding claim 20, claim 20 recites similar features, as claim 9, except claim 20 is a method claim. Thus, arguments made for claim 9 are applicable for claim 20.
Regarding claim 21, claim 21 recites similar features, as claim 10, except claim 21 is a method claim. Thus, arguments made for claim 10 are applicable for claim 21.
Regarding claim 22, claim 22 recites similar features, as claim 11, except claim 22 is a method claim. Thus, arguments made for claim 11 are applicable for claim 22.
Regarding claim 23, claim 23 recites similar features, as claim 12, except claim 23 is a method claim. Thus, arguments made for claim 12 are applicable for claim 23.
Conclusion           
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben Nun et al., US 6,928,482 – assigning new process flows to the server/processor in an increasing or decreasing order depending upon its resource utilization, see figs. 3 and 5. This seems to reads on the current claim limitations such as “evaluating system resources of facsimile server and allocating document flows based on a resource utilization of the server to create a set of allocated document flows, the allocating document flows including increasing or decreasing a number of document flows that manage processing of documents”.
Foster et al., US 7,207,069 – teaches different process/workflows can be allocated to a job in increasing or decreasing order, fig. 7.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677